The statute (Rev. Stat. Ch. 38, § 10,) provides that "all ratable personal property shall be taxed in the town where the owner shall have had his actual place of abode for the larger portion of the twelve months next preceding the first day of April in each year." According to the admissions, the defendant was a resident of, and had his actual place of abode in, the town of North Providence for the larger portion of the *Page 241 
twelve months preceding the first day of April, 1866, and, therefore, it would seem to follow, under the statute, that he was properly taxed in North Providence in the year 1866, for personal property. The plaintiff contends, that the statute was designed to apply to persons having at the same time different residences or actual places of abode in different towns, and should not be construed to apply to the case of a person having only one residence, who by removal has it successively in different towns. The statute may have been specially designed to affect the class of tax-payers referred to, but, nevertheless, it establishes a rule which is sufficiently general to embrace others besides that class, including the defendant; and we do not feel at liberty to say that it shall not have as broad an application as its language fairly warrants, merely because we may be able, historically, to trace its origin to a purpose which would be satisfied by allowing it a more restricted application.
We give the defendant, judgment for his costs.